Citation Nr: 1300261	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  09-17 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating higher than 10 percent for pseudofolliculitis barbae with acne vulgaris.

4.  Entitlement to a rating in excess of 10 percent for residuals of synovectomy and capsule release of the right middle finger and a chip fracture of the right little finger with arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 1985.

These matters come before the Board of Veterans' Appeals (Board) from March 2004 and December 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In the March 2004 decision, the RO granted service connection for acne vulgaris and assigned an initial noncompensable disability rating, effective June 18, 2003.  The RO also denied entitlement to a compensable rating for a chip fracture of the right 5th metacarpal.  In the December 2006 decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.   

In a January 2006 decision, a Decision Review Officer (DRO) granted an increased 10 percent rating for pseudofolliculitis barbae with acne vulgaris, effective June 18, 2003.

In an October 2006 decision, the DRO rated the Veteran's service-connected residuals of synovectomy and capsule release of the right middle finger with his service-connected chip fracture of the right little finger with arthritis.  A 10 percent rating was assigned, effective August 15, 1994.

In a January 2007 statement (VA Form 21-4138), the Veteran requested a hearing before the DRO at the RO.  In March 2009, he withdrew his DRO hearing request and an informal hearing conference with a DRO was conducted in lieu of a formal hearing.  A report of that conference has been associated with the Veteran's claims folder.

The Veteran testified before the undersigned at an August 2012 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In statements dated in February and November 2007 and August 2008 (VA Form 21-4138), the Veteran raised the issues of entitlement to service connection for a right foot disability other than hallux valgus and a sleep disability and entitlement to a rating in excess of 10 percent for residuals of a right wrist injury with arthritis.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In March 2009, prior to the promulgation of a decision in the appeal, the AOJ received notification that the Veteran desired to withdraw all appeals pending before the Board other than entitlement to service connection for bilateral hearing loss and tinnitus, namely entitlement to an initial rating higher than 10 percent for pseudofolliculitis barbae with acne vulgaris and entitlement to a rating in excess of 10 percent for residuals of synovectomy and capsule release of the right middle finger and a chip fracture of the right little finger with arthritis.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, as to the issues of entitlement to a higher initial rating for pseudofolliculitis barbae with acne vulgaris and entitlement to an increased rating for residuals of synovectomy and capsule release of the right middle finger and a chip fracture of the right little finger with arthritis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.

In the present case, the Veteran submitted a written statement to the AOJ in March 2009 in which he stated that he desired to withdraw all appeals that were pending before the Board other than entitlement to service connection for bilateral hearing loss and tinnitus.  Such issues included entitlement to a higher initial rating for pseudofolliculitis barbae with acne vulgaris and entitlement to an increased rating for residuals of synovectomy and capsule release of the right middle finger and a chip fracture of the right little finger with arthritis.  The withdrawal was contingent upon the Veteran being afforded a VA examination for his claims of service connection for bilateral hearing loss and tinnitus.  A VA audiological examination was conducted in March 2009.  Thus, as the Veteran has withdrawn the appeal as to the higher initial rating and increased rating issues identified above, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal, as to the issues of entitlement to an initial rating higher than 10 percent for pseudofolliculitis barbae with acne vulgaris and entitlement to a rating in excess of 10 percent for residuals of synovectomy and capsule release of the right middle finger and a chip fracture of the right little finger with arthritis, is dismissed.


REMAND

The Veteran claims that he has current bilateral hearing loss and tinnitus that began in service and that such disabilities are related to exposure to loud noises in service associated with military vehicles and weaponry.  His report of separation from service (DD Form 214) reflects that his military occupational specialty was a motor transport operator.  Further, service treatment records include a July 1985 report of treatment for a 6 month history of bilateral ear blockage due to impacted wax. Hearing loss and tinnitus have reportedly persisted ever since service, however there is some evidence to the contrary.

The Veteran was afforded a VA audiological examination in March 2009.  At that time, he did not have current hearing loss as defined by VA in either ear.  See 38 C.F.R. § 3.385 (2012).  He was, however, diagnosed as having tinnitus.  As the Veteran had normal hearing at the time of the examination, no opinion was provided as to the etiology of any hearing loss.

With respect to the diagnosed tinnitus, the audiologist who conducted the March 2009 examination concluded that since the Veteran's hearing was within normal limits in both ears, a referral to another provider was necessary to obtain an opinion as to the etiology of his tinnitus.  In April 2009, a VA physician reviewed the March 2009 VA examination report and opined that an etiology as to the Veteran's tinnitus could not be determined, that there was no objective cause of his tinnitus, and that any "attempt to go further into identifying a cause would be to resort to mere speculation."  Although the physician noted that tinnitus was a subjective complaint, he did not provide any further explanation or reasoning for his opinion.

In September and October 2012, the Veteran's representative submitted a September 2012 VA audiology consultation note and an October 2012 audiology examination report from Sam's Club.  These treatment records indicate that the Veteran's puretone thresholds had worsened since the March 2009 VA examination and that he appeared to have bilateral hearing loss as defined in 38 C.F.R. § 3.385.

In light of the fact that no opinion was provided in the March 2009 VA examination report as to the etiology of any hearing loss because the Veteran's hearing was within normal limits and the fact that his puretone thresholds have worsened since that time and appear to reflect bilateral hearing loss as defined by VA, a new VA examination is necessary to obtain an opinion as to the etiology of any current bilateral hearing loss.

Additionally, the April 2009 opinion as to the etiology of the Veteran's tinnitus is inadequate because it is not accompanied by any further explanation and weighs neither for nor against the claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (an examiner must provide a rationale for saying that an opinion could not be provided without resort to speculation, and should provide a statement as to whether there is additional evidence that could enable an opinion to be provided); Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

Also, it does not appear as if the physician who provided the April 2009 opinion reviewed the Veteran's claims file and he did not acknowledge or consider the Veteran's reports of noise exposure in service and hearing loss and tinnitus in the years since that time in formulating his opinion.  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012); see 38 C.F.R. § 19.9 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

Moreover, the Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In September and October 2012, the Veteran's representative submitted records of treatment for hearing problems at the VA Medical Center in Houston, Texas dated in August and September 2012.  The September 2012 treatment record reflects that the Veteran was scheduled for follow up treatment for hearing problems.  Also, during the August 2012 hearing he reported that he was scheduled for additional VA treatment for ear problems.  The most recent VA treatment records in the claims file that were obtained by the AOJ are contained in the Houston Vista electronic records system and are dated in December 2008.  There are no additional treatment records included among the Veteran's paperless records in the Virtual VA system.   

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for hearing loss and tinnitus contained in the Houston Vista electronic records system dated from December 2008 to the present and from any other sufficiently identified VA facility.  All efforts to obtain these records must be documented in the claims file.

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA audiological examination to determine the nature and etiology of any current hearing loss and tinnitus.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The Veteran should be afforded audiology testing, including a puretone audiometry test and a speech recognition test (Maryland CNC test), and all results of such tests should be recorded in the examination report.  The examiner must also fully describe the functional effects of the Veteran's hearing disability.

The examiner should answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that any current hearing loss (any hearing loss diagnosed since April 2006) had its onset in service, is related to the Veteran's noise exposure in service, is related to his treatment for bilateral ear blockage in service in July 1985, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that any current tinnitus (any tinnitus diagnosed since April 2006) had its onset in service, is related to the Veteran's noise exposure in service, is related to his treatment for bilateral ear blockage in service in July 1985, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the examiner must acknowledge and comment on the Veteran's reports of noise exposure in service, his treatment for bilateral ear blockage in service in July 1985, and his reports of hearing loss and tinnitus in the years since service.  For purposes of the above opinions, the examiner should presume that the Veteran's reports of noise exposure in service are accurate.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.
The absence of evidence of treatment for hearing loss and tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report noise exposure, hearing loss, and tinnitus in service, his symptoms, and history, and such reports, including those of a continuity of symptomatology since service, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

3.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


